Citation Nr: 1437682	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate disability, to include prostate cancer, claimed as due to bladder cancer or exposure to Agent Orange or other herbicides.

3.  Entitlement to a compensable rating for asbestosis.

4.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy as a result of exposure to herbicides has been submitted.
 
5.  Entitlement to an initial rating greater than 30 percent prior to February 1, 2008 and 50 percent from February 1, 2008, for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Robert M. Kampfer, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from June 2004, September 2007, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before a Veterans Law Judge (VLJ), who has since retired, at a videoconference hearing in January 2006.  In September 2006, the Board remanded the issue of entitlement to a compensable rating for asbestosis for additional development.  In November 2007, the Veteran indicated that he did not want to have another hearing before the Board.  In August 2013, the Board remanded all of the claims for additional development.  

Parenthetically, the Board would like to point out that while the Veteran perfected an appeal of that part of the December 2010 rating decision that denied service connection for an acquired psychiatric disorder other than PTSD, entitlement to service connection for a prostate disability, to include prostate cancer, and which denied a claim for a compensable rating for asbestosis, in a written statement, received in December 2011, the Veteran's representative stated that the Veteran desired to withdraw his appeal with respect to the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to service connection for a prostate disability, to include prostate cancer, and the issue of entitlement to a compensable rating for asbestosis.  Thereafter, however, following the Board's inclusion of these issues in its decision/remand of August 2013, the Veteran's attorney has not expressed an opinion as to whether he believes these matters continue to be appropriate matters for current appellate review.  Consequently, while this case is in remand status, the Veteran's attorney should be contacted for the purpose of confirming whether or not the Veteran wishes to continue with these claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, in August 2013, the Board remanded these claims, directing that the Veteran be scheduled for a videoconference hearing before a Veterans Law Judge.  In February 2014, the Veteran was notified that a videoconference hearing was scheduled on April 16, 2014, and the claims file was returned to the Board in anticipation of his videoconference hearing.  

However, in a letter, dated in March 2014, the Veteran's representative requested that the Veteran's videoconference hearing be rescheduled, and that the Veteran be afforded a Board hearing before a member of the Travel Board instead.  The representative explained that the Veteran had an appointment with a pulmonary specialist scheduled in May 2014, and that he wanted to have the results of that treatment prior to any hearing.  The Veteran's representative further stated, "He also has another non-VA commitment that is too near the hearing date set."  The representative stated that the Veteran was willing to have his hearing delayed until the period when a member of the Travel Board holds hearings at Ft. Harrison.

Good cause to schedule that hearing has been shown and the Veteran's motion to schedule another Board hearing is granted.  38 C.F.R. §§ 20.700, 20.702 (2013).

The Board has granted the motion to schedule a hearing in connection with his appeal.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  Accordingly, a remand to the RO for the requested Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Ft. Harrison, Montana, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



